DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15029498 filed 04/14/2016.

Response to Arguments/Amendments
3.	The Applicant's arguments regarding the prior art rejection (see pp. 6 – 13 of Applicant’s Remarks dated 01/04/2021), have been fully considered but they are not persuasive. The Applicant argues that the prior art of record does not teach the independent claims, and makes the following points.
	First, the Applicant argues claim 1, stating that Kang (US 20160149680 A1) does not teach “’a port precoder’ that ‘directly[sic] maps the set of antenna ports [from the layer precoder] to a set of antenna elements’, as claimed”. The Examiner points out that this is not claimed; the word “directly” is not found in claim 1. The Examiner further points out that this word is central to the Applicant’s argument, and was also central to arguments in the child application (15029498). As this is not claimed in claim 1, the Examiner finds this unpersuasive.

	The Applicant’s further statements about the dependent claims are simply conclusory statements, and not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claims 1 – 4, 10 – 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 20160149680 A1).

Regarding claim 1, Kang discloses subject matter relating to reference signal construction for 3D beamforming. Specifically, Kang discloses a method of wireless communication, comprising: 
transmitting first reference signals from a base station using a first set of antenna ports (non-precoded first pilots (e.g. CSI-RS) are sent on first logical antennas (i.e. antenna ports); see paragraph [0242] and Fig. 22);
receiving first feedback information at the base station from a user equipment (UE), wherein the first feedback information is associated with the first reference signals (UE sends back feedback regarding first CSI-RS; see paragraphs [0242], [0245], [0247 - 0252] and Fig. 22 n.b. UE receiver feedback);
configuring a first precoder based on the first feedback information (feedback feeds into (and is used for determining) second MIMO precoder; see paragraphs [0247], [0257], and Fig. 22; in the interests of clarity, the Examiner points out that the Examiner is equating Kang’s “second MIMO precoder” with the instant application’s “first precoder”, as is consistent with the original disclosure; see paragraph [0087] and Fig. 7 element 714);  
second non-precoded pilots are sent to UE; see paragraphs [0255 - 0256] and Fig. 22; second non-precoded pilots are obtained after passing through (i.e. based on the configuration of) the second MIMO precoder; see paragraph [0257]; number of second logical antennas is based on the second MIMO precoder; see paragraphs [0237 – 0238]; second non-precoded pilots are sent over the second logical antennas; see paragraphs [0255 – 0256]);
receiving second feedback information at the base station from the UE, wherein the second feedback information is associated with the second reference signals (UE sends feedback addressing second non-precoded pilots; see paragraphs [0252] and [0256 – 0257] and Fig. 22); and 
configuring a second precoder based on the second feedback information (first MIMO precoder is configured with a number of logical antennas determined based on channel conditions between transmitter and receiver; see paragraphs [0237] and [0009]; second feedback from second CSI-RS pilots are used to determine channel conditions; see paragraph [0257]; the Examiner points out that Kang’s “first MIMO precoder” is mapped to the instant “second precoder” as is consistent with the original disclosure), wherein the second precoder maps a data stream to a set of antenna ports of a plurality of antenna ports (first MIMO precoder maps streams to Nt’ logical antennas (i.e. logical ports); see paragraphs [0236 – 0237] and Fig. 22) and the first precoder maps the set of antenna ports to a set of antenna elements of a plurality of antenna elements (mapper/second MIMO precoder maps Nt’ logical antennas (i.e. logical ports) to physical antenna elements; see paragraph [0229], [0270 – 0274], and Fig. 

Regarding claim 2, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the first feedback information includes a precoding matrix indicator (PMI) associated with the first reference signals, a rank indication (RI) associated with the first reference signals, or both (UE sends CSI feedback; see paragraph [0242]; CSI feedback includes PMI and RI; see paragraphs [0086] and [0103])

Regarding claim 3, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses wherein the method includes: 
processing a data stream using the first precoder and the second precoder to produce an encoded data stream (data streams are sent through the precoders (i.e. encoded); see paragraphs [0229 – 0230], [0235], and Fig. 22); and 
transmitting the encoded data stream to the UE (streams are passed through the antennas (i.e. transmitted to UE); see paragraph [0229])

Regarding claim 4, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses wherein the method includes: 
eNB classifies UE based on QCL; see paragraphs [0125 – 0129]; QCL pattern information is fed back from UE; see paragraph [0173]; the Examiner understands this as part of the first feedback information)
allocating resources to the UE based on the classification of the UE (different QCL classifications results in different signal transmissions—meaning, the time/frequency/space resources allocated to the transmissions are based on QCL classification; see paragraphs [0125 – 0129], [0165 – 0168], and [0172 – 0177]); and 
transmitting control information from the base station to the UE, wherein the control information identifies the resources allocated to the UE based on the classification (PDCCH identifies resources allocated to the UE; see paragraph [0063])

Regarding claim 10, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the base station includes a plurality of antennas plurality of antennas; see paragraphs [0142 – 0144]), wherein each antenna of the plurality of antennas is associated with one or more antenna ports (logical antennas (i.e. logical ports) are mapped to physical antennas; see Fig. 22 and Claim 1).

Regarding claim 11, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
non-precoded first pilots (e.g. CSI-RS) are sent on first logical antennas (i.e. antenna ports); see paragraph [0242] and Fig. 22; CSI-RS can be transmitted over a single TTI; see paragraphs [0111 – 0114], [0058], and Tables 2 and 3), and wherein the first reference signals are transmitted using frequency division multiplexing (FDM) (FDM; see paragraphs [0042] and [0192] and Tables 2 and 3)

Regarding claim 12, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the first reference signals are transmitted using the first set of antenna ports of the plurality of antenna ports during a first transmit time interval (TTI) (non-precoded first pilots (e.g. CSI-RS) are sent on first logical antennas (i.e. antenna ports); see paragraphs [0242], [0058], and Fig. 22; the Examiner notes that a signal is necessarily sent during at least a first TTI)

Regarding claim 15, Kang discloses subject matter relating to reference signal construction for 3D beamforming. Specifically, Kang discloses a method of wireless communication, comprising: 
receiving, at a user equipment (UE), first reference signals from a first set of antenna elements of a base station (non-precoded first pilots (e.g. CSI-RS) are sent to UE on first logical antennas (i.e. antenna ports); see paragraph [0242] and Fig. 22; logical antennas are mapped to physical antennas (i.e. antenna elements); see paragraphs [0229], [0231], and Fig. 22);
UE sends back feedback regarding first CSI-RS; see paragraphs [0242], [0245], [0247 - 0252] and Fig. 22 n.b. UE receiver feedback);
transmitting the first feedback information to the base station (UE sends back feedback regarding first CSI-RS; see paragraphs [0242], [0245], [0247 - 0252] and Fig. 22 n.b. UE receiver feedback);
determining, at the UE, a set of resources allocated to the UE based on the first feedback information (second CSI-RS signals are sent and received (i.e. allocated resources for sending/receiving second CSI-RS signals are determined); see paragraphs [0255 – 0257] and Fig. 22; information controlling the transmission of second CSI-RS signals is determined using first feedback information (i.e. “based on” first feedback information); see paragraphs [0255 – 0257] and [0247 – 0252]); 
receiving second reference signals at the UE using the allocated set of resources, wherein the second reference signals are transmitted to the UE from the base station based on the configuration of the first precoder (second non-precoded pilots are received by UE using allocated resources; see paragraphs [0255 - 0257], [0247 – 0252] and Fig. 22; number of second reference signals is less than or equal to number of first logical antennas (which is the number of reference signals the first precoder is configured to generate); see paragraphs [0241 - 0246] and Fig. 22);
UE sends feedback addressing second non-precoded pilots; see paragraphs [0252] and [0256 – 0257] and Fig. 22); and 
and transmitting the second feedback information to the base station (UE sends feedback addressing second non-precoded pilots; see paragraphs [0252] and [0256 – 0257] and Fig. 22), wherein at least a part of the second feedback information is utilized to configure a second precoder (first MIMO precoder is configured with a number of logical antennas determined based on channel conditions between transmitter and receiver; see paragraphs [0237] and [0009]; second feedback from second CSI-RS pilots are used to determine channel conditions; see paragraph [0257]; the Examiner points out that Kang’s “first MIMO precoder” is mapped to the instant “second precoder” as is consistent with the original disclosure), and further wherein the second precoder maps a data stream to a set of antenna ports of a plurality of antenna ports (first MIMO precoder maps streams to Nt’ logical antennas (i.e. logical ports); see paragraphs [0236 – 0237] and Fig. 22) and the first precoder directly maps the set of antenna ports to the set of antenna elements of a plurality of antenna elements (mapper/second MIMO precoder maps Nt’ logical antennas (i.e. logical ports) to physical antenna elements; see paragraph [0229], [0270 – 0274], and Fig. 22; the Examiner notes that it is clear in context that the mapping can be performed by e.g. the precoder, as suggested by paragraphs [0270 – 0274]).

Regarding claim 19, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the method includes receiving control information at the UE from the base station, wherein the control information identifies the allocated set of resources (PDCCH identifies resources allocated to the UE; see paragraph [0063]), and wherein the base station allocates the set of resources to the UE based on the first feedback information (second CSI-RS signals are sent and received; see paragraphs [0255 – 0257] and Fig. 22; the Examiner notes that sending signals involves allocating resources; first feedback information is used to determine second signals (i.e. allocation “based on” first feedback information); see paragraphs [0255 – 0257], [0247 – 0252], and [0245])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 5 – 9, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160149680 A1) in view of Fong (US 20130039203 A1).

Regarding claim 5, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses 
wherein the resources allocated to the UE correspond to a first set of resources of a plurality of resources of the base QLXX.P0440US.C 1134867C144/47 station (PDCCH identifies resources allocated to the UE; see paragraph [0063])
Kang does not explicitly disclose the remainder of the claim.

Fong is directed towards transmission of CSI-RS, and discloses:
… and wherein the method includes periodically transmitting the second reference signals from another set of resources of the plurality of resources of the base station, wherein the other set of resources is determined based on a hopping pattern, and wherein the first set of resources is different than the other set of resources.
(CSI-RS hopping includes using different sets of resources over time; see paragraph [0076])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Kang with Fong by incorporating the CSI-RS hopping behavior for at least the second set of CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable 

Regarding claim 6, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 6; however, Fong further discloses:
wherein the method includes transmitting information that indicates the hopping pattern to the UE (RBs used for CSI-RS and hopping pattern may be sent to UEs; see paragraphs [0091 – 0092]), wherein the UE monitors the other set of resources for the second reference signals during a particular transmit time interval (TTI) (UE determines resources used for reference signals and measures (i.e. monitors and processes) on the determined resources; see paragraphs [0088], [0097], and [0142]; the Examiner notes that monitoring particular time/frequency resources is necessarily monitoring during a particular TTI)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by incorporating the behaviors related to CSI-RS hopping for at least the second set of CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 7, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 7; however, Fong further discloses:
wherein the base station and the UE independently determine a next set of resources in the hopping pattern based on the first feedback information (CSI-RS groupings (and therefore set of CSI-RS patterns used for any particular UE) can be configured based on CSI feedback; see paragraphs [0067] and [0118]; CSI-RS resources/hopping pattern can be determined implicitly based on cell ID (i.e. UE and eNB can independently determine CSI-RS resources/hopping pattern); see paragraphs [0091 – 0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong  by incorporating the behaviors related to CSI-RS hopping for at least the second set of CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 8, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang further discloses wherein the method includes: 
offset; see paragraphs [0112 – 0113] and Table 4; offset is based on channel conditions; see paragraphs [0116 - 0117]; channel conditions are provided as feedback by the UE; see paragraphs [0163 - 0165]); 
initializing a scrambling sequence based at least in part on the offset value (CSI-RS is scrambled; see Table 5; CSI-RS resources are determined in part by offsets (meaning, the scrambling of the CSI-RS is also based on the offsets); see paragraphs [0112 – 0117]); and 
encoding the second reference signals transmitted using the first set of resources based on the initialized scrambling sequence (CSI-RS is scrambled; see Table 5).
Kang does not explicitly disclose transmitting the second reference signals on the first resources. 

However, Fong discloses the general idea of transmitting a CSI-RS on various sets of resources (see paragraphs [0063 – 0064], [0103], [0140 – 0144], and Figs. 4 and 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong  by transmitting the second signals on the first resources. One of ordinary skill in the art would have found it obvious to do so, as Fong is clearly directed towards allowing the transmission of CSI-RS on any usable resources, including the first resources. Further, the choice of which resources to use to transmit any particular CSI-RS is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme 

Regarding claim 9, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang further discloses wherein the method includes: 
dynamically modifying the offset value based on the other set of resources used to transmit the second reference signals during a second TTI (CSI-RS groups’ cell composition can be dynamically adapted; see paragraph [0067]; CSI-RS offset value used is based on cell ID and resource sets; see paragraphs [0079] and [0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by adopting the offset modification behavior noted by Fong. One of ordinary skill in the art would have found it obvious to do so, as this would provide a means for the eNB to shuffle CSI-RS transmission resources on the fly to adapt to changing conditions. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 16, Kang discloes the subject matter of the parent claim(s), as noted above. Kang further discloses:
second CSI-RS signals are sent and received (i.e. allocated resources for sending/receiving second CSI-RS signals are determined); see paragraphs [0255 – 0257] and Fig. 22; information controlling the transmission of second CSI-RS signals is determined using first feedback information (i.e. “based on” first feedback information); see paragraphs [0255 – 0257] and [0247 – 0252])
Kang does not explicitly disclose determining resources according to a hopping pattern.

Fong discloses determining resources allocated to signals according to a hopping pattern (CSI-RS is scheduled with hopping pattern; see paragraph [0076])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Kang with Fong by incorporating the CSI-RS hopping behavior for at least the second set of CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 17, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang further discloses:
UE sends CSI feedback; see paragraph [0242]; CSI feedback includes PMI and RI; see paragraphs [0086] and [0103]), wherein the hopping pattern identifies a particular set of resources corresponding to the PMI during a particular transmit time interval (TTI) and wherein the UE determines the set of resources based at least in part on the PMI included in the first feedback information and the hopping pattern (first feedback information incl. PMI helps determine second signals; see paragraphs [0255 – 0257], [0247 – 0252], and [0245]).
Kang does not explicitly disclose information related to the hopping patterns. 

Fong discloses the hopping pattern identifying a particular set of time/frequency resources used for transmitting signals (see paragraphs [0074 – 0077])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by using the feedback, including PMI, of Kang, along with the CSI-RS hopping pattern of Fong to help determine a particular set of resources for, for example, sending the second CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]); it would also be obvious to use the PMI, as this would help determine which resources are clearest of interference. Further, doing so would have been a use of a technique known in the art to 

Regarding claim 18, Kang and Fong disclose the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 18; however Fong discloses:
- wherein the particular TTI is associated with transmission of the second reference signals from the base station to the UE (multiple CSI-RS are sent in the same TTI; see paragraph [0075]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by specifying that the particular TTI determined by the hopping pattern and PMI of the parent claim is used for the second reference signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]); it would also be obvious to use the PMI from the first feedback to determine which resources to use to send the second reference signals, this is the point of Kang. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
6.	Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160149680 A1) in view of Papaskellariou (US 20140328260 A1).

Regarding claim 13, Kang discloses the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 13, but does disclose transmitting first reference signals, using various antenna ports to do so, and doing so over some number of TTIs, as previously noted.

Papaskellariou discloses related subject matter. Specifically, Papaskellariou discloses:
wherein the first reference signals are transmitted using a second set of antenna ports of the plurality of antenna ports during a second TTI using TTI bundling, wherein the second set of antenna ports is different from the first set of antenna ports, wherein the second TTI is subsequent to the first TTI, and wherein the first feedback information is associated with the transmission of the first reference signals using the first set of antenna ports and the transmission of the first reference signals using the second set of antenna ports (multiple CSI-RS are transmitted; see paragraph [0071]; downlink signals can be scheduled over multiple TTIs in order to perform TTI bundling; see paragraph [0154]; different resources can be used during different subframes (i.e. different TTIs) for subsequent reference signal transmissions; see paragraphs [0177 – 0178]).


Regarding claim 14, Kang and Papaskellariou teach the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 14. However, Papaskellariou further discloses:
wherein the first reference signals are transmitted from a second set of antenna ports of the plurality of antenna ports during a second TTI, and wherein the second set of antenna ports is different than the first set of antenna ports (multiple CSI-RS are transmitted; see paragraph downlink signals can be scheduled over multiple TTIs in order to perform TTI bundling; see paragraph [0154]; different resources can be used during different subframes (i.e. different TTIs) for subsequent reference signal transmissions; see paragraphs [0177 – 0178]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang with Papaskellariou by taking the first CSI-RS and transmitting it additionally on second, different, ports over a second TTI, and including feedback information about the additional transmission. One of ordinary skill in the art would have found it obvious to do so, as Kang is directed towards selecting an optimized set of antenna ports for CSI-RS transmission (see paragraphs [0242], [0252], and [0259]) and Papaskellariou is directed towards multi-TTI scheduling of signals in order to perform TTI bundling; combining the teachings of the two would have resulted in transmitting the first CSI-RS using any particular optimized set of resources, including a second set of antenna ports different from the previous set, on a second TTI. This would allow for a more flexible, robust, and efficient transmission of the CSI-RS. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464